 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL S. BAREFIELD, SR.,                         No. 2:19-cv-00072-TLN-AC
12                      Plaintiff,
13          v.                                          ORDER
14   KATHRYN GONZALEZ, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 30, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 9.) The findings

23   and recommendations were thereafter re-served on Plaintiff at his current address. Plaintiff has

24   not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed May 30, 2019, are adopted in full;
                                                       1
 1          2. Defendants Sacramento County District Attorney Anne Marie Shubert, Sacramento

 2   County Deputy District Attorney Kelly Clark, Sacramento Sheriff Scott Jones, The Sacramento

 3   County Sheriff’s Department, the Sacramento County Sheriff’s Department Correctional Health

 4   Services (CHS), and putative defendant Sacramento Count County, are dismissed from this action

 5   without leave to amend; and

 6          3. Defendants “Doe 1-25 Inclusive” are dismissed form this action with leave to amend.

 7   Dated: August 1, 2019

 8

 9

10
                                   Troy L. Nunley
11                                 United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
